Citation Nr: 0214088	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 50 for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1968 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Boston, Massachusetts.  By way of the referenced decision, 
the RO granted the veteran's claim seeking an increase in 
excess of 30 for PTSD, and a 50 percent rating was assigned 
for such disability.  The veteran perfected a timely appeal 
of the RO's February 2001 decision.  Inasmuch as the grant of 
a 50 percent rating is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
PTSD remains in controversy and hence, it is a viable issue 
for appellate consideration by the Board.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).


FINDING OF FACT

The veteran's clinical signs and manifestations of PTSD have 
resulted in no more than social and occupational impairment 
with reduced reliability and productivity due to symptoms 
such as sleep disturbance, feelings of guilt, panic attacks, 
disturbance in motivation and mood associated with anxiety 
and anger, and difficulty in establishing and maintaining 
effective work relationships.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent 
for post traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2001).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
way of the appealed rating decision, statement of the case, 
supplemental statement of the case, and correspondence with 
the veteran in March 2001 as well as in June and October 
2001, the veteran and his representative were notified of the 
information and evidence needed to support a claim for 
entitlement to an increased rating in excess of both a 30 and 
a 50 percent rating for his service-connected PTSD.  More 
specifically, the RO provided the veteran and his authorized 
representative with a copy of the February 2001 rating 
decision, the May 2001 statement of the case, and the October 
2001 supplemental statement of the case.  These documents 
informed the veteran and his representative of the cumulative 
evidence previously provided to VA, and laws and regulations 
governing the veteran's claim, including the reasons for the 
determination made regarding his claim for increase.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining the evidence 
necessary to substantiate his increased rating claim.  First, 
the RO has made reasonable efforts to develop the record in 
that the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA outpatient 
treatment records have likewise been associated with the 
veteran's claims folder.  Lastly, in January 2001 the veteran 
was provided with a VA examination for purposes of evaluating 
the severity of his mental disorder, and a copy of the 
examination report is of record.

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1992).  Accordingly, the veteran's claim 
seeking an increased rating in excess of 50 percent for his 
PTSD is ready for appellate review.

II.  Increased Rating Claim

The veteran contends that an increased rating is warranted in 
his case because his current 50 percent rating does not 
adequately reflect the severity of the symptoms associated 
with his PTSD.  The veteran also filed his most recent claim 
seeking an increased rating in December 2000, after the 
regulatory criteria for evaluating mental disorders were 
amended, effective from November 7, 1996.  Thus, only the 
amended regulations are for application in this case.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) ([w]here a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to a claimant 
applies, unless the Congress provided otherwise or permitted 
the Secretary to do otherwise, and the Secretary does.)

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under Diagnostic Code 9411, as set forth in the general 
rating formula for mental disorders, a 50 percent rating is 
assigned where the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned where the evidence shows 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a close and careful review of the relevant medical 
evidence in this case, to include the veteran's recent 
January 2001 VA examination and copies of his VA outpatient 
treatment records dated from April 1999 through September 
2001, the Board finds that the degree of impairment 
associated with the veteran's PTSD more nearly approximates 
the criteria for a 50 percent rating under 9411.  See 
38 C.F.R. § 4.7.  In this regard, the Board notes that 
following his January 2001 examination, the veteran was 
assigned an overall Global Assessment of Functioning (GAF) 
score of 40, indicating the symptomatology associated with 
his PTSD was productive of major social and occupational 
impairment.  Consequently, the veteran's examiner diagnosed 
the veteran's PTSD as chronic and severe.  See 38 C.F.R. 
§ 4.130 (2001) (incorporating by reference the VA's adoption 
of the American Psychiatric Association:Diagnostic and 
Statistical Manual of Mental Disorders, Third & Fourth 
Editions (DSM-III & DSM-IV), for rating purposes.)  The 
examiner also noted that the veteran's PTSD manifestations 
included vocational, social and marital problems.  Socially, 
the veteran felt isolated, and he also felt somewhat 
estranged from his wife.  Both at work and outside of work, 
the veteran experienced difficulty with anger.  Due to 
anxiety interference, the veteran suffered from some short 
term memory loss.  The veteran's obsessive or ritualistic 
behavior included protecting his environment.  The veteran's 
rate and flow of speech were described as rapid and 
pressured.  According to the veteran, he experienced panic 
attacks two to three times a week of a half hour to an hour 
duration.  The veteran also experienced occasional periods of 
depression secondary to his nightmares and intrusive 
thoughts.  Finally, the veteran's January 2001 examiner noted 
the veteran was being treated for his PTSD on a weekly basis 
at the VA.  Based on the veteran's above-referenced social 
and occupational impairment due to the manifestations of his 
PTSD, the Board determines a current assignment of a 50 
percent rating for the veteran's PTSD and no higher, has been 
adequately shown to be appropriate.

An evaluation in excess of 50 percent has not been shown to 
be warranted as there is no evidence of increased 
symptomatology which is consistent with either a 70 or 100 
percent evaluation under the general rating criteria for 
mental disorders.  Notably, neither the veteran's January 
2001 examination, nor his VA outpatient treatment records 
indicate that the veteran suffers from deficiencies in most 
areas such as work, family relations, judgment, and thinking 
so as to warrant an increased 70 percent evaluation.  Rather, 
the veteran's January 2001 examination report and his most 
recent VA outpatient treatment records consistently reflect 
that the veteran is well oriented as to person, place, and 
time.  He displays no evidence of a thought process disorder.  
The veteran's affect also remains appropriate.  There is no 
evidence in the record indicating that the veteran presently 
has suicidal or homicidal ideation, nor does he neglect his 
personal appearance and hygiene.  While the veteran has 
experienced difficulties at work, he has continued his 
employment with a chemical company for 25 years.  In regards 
to social relationships, the evidence indicates the veteran 
has maintained his marriage and continued a relationship with 
his children.  Following his January 2001 examination of the 
veteran, the VA examiner described the veteran as competent 
for VA purposes.  Similarly, the veteran's most recent VA 
outpatient treatment records, dated from April 2001 through 
September 2001, suggest that while the veteran continues to 
exhibit symptoms of PTSD, his degree of functioning despite 
such symptoms has improved since his January 2001 
examination.  Whereas the veteran was assigned a GAF score of 
40 at the time of his January 2001 examination, subsequent 
outpatient treatment records dated throughout the referenced 
time period indicate that the veteran's GAF score has ranged 
from as high as 68 in April 2001 to 60 in August 2001, 
indicating the symptomatology associated with the veteran's 
PTSD is more recently productive of only mild to moderate 
social and occupational impairment.  38 C.F.R. § 4.130, 
supra.  Therefore, in the absence of a recorded increase in 
symptomatology and given the veteran's ability to partially 
function socially and maintain his employment, the Board 
determines that the evidentiary record does not support a 
finding that an increased rating in excess of the veteran's 
current 50 percent rating is warranted for the veteran's 
PTSD.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  In 
this regard, the record does not reflect that the veteran's 
PTSD has recently required him to undergo hospitalization.  
The Board has considered the veteran's indications that his 
work productivity and reliability have decreased due to 
absences as a result of anxiety related to his PTSD, however, 
there is no documented evidence in the record from the 
veteran's employer that such absences have been deemed to be 
excessive or resulted in marked interference with the 
continuance of his employment.  Consequently, while the 
veteran's PTSD may well case him some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veteran's who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record, the Board finds that 
the currently assigned 50 percent schedular rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411, has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD. See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for an increased in excess of 50 percent for PTSD.

Full consideration has also been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor, 
however, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

